65 N.Y.2d 855 (1985)
In the Matter of Bio-Tech Mills, Inc., Appellant,
v.
Henry G. Williams, as Commissioner of the Department of Environmental Conservation, Respondent.
Court of Appeals of the State of New York.
Decided July 5, 1985.
Lewis B. Oliver, Jr., for appellant.
Robert Abrams, Attorney-General (Francis J. Keehan and Robert Hermann of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment affirmed, with costs, for the reasons stated in the opinion by Justice Robert G. Main at the Appellate Division (105 AD2d 301).